   Case 1-18-42228-jmm          Doc 136     Filed 02/17/21     Entered 02/17/21 17:51:09




                                                                                 Brian J. Markowitz
                                                                                   (646) 768-4127
                                                                      bmarkowitz@GoldsteinHall.com

                                              February 17, 2021



VIA PACER
HON. JIL MAZER-MARINO
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800


               Re: FMTB BH LLC, Debtor (18-42228-jmm)
                   FMTB BH LLC v. 1988 Morris Avenue LLC et al. (Adv. Pro. # 18-01052-jmm)


Honorable Judge Mazer-Marino:


               As your Honor may recall, this office represents 1821 Topping Ave LLC (incorrectly
sued herein as 1821 Topping Avenue LLC), (“Topping”) one of the Defendants in the above
referenced adversary proceeding. This letter is in reply to Debtor’s February 10, 2021 letter regarding
the retention of down payment monies previously release to 1821 Topping Ave LLC and Debtor’s
continued failure to pay the previous ordered mortgage default payments.

               Debtor attempts to argue that parol evidence prevents any interpretation of the Contract
and Rider. However, this is a flawed incorrect interpretation of the parol evidence rule and as such
should be disregarded. First, Debtor incorrectly applies the parol evidence rule to the Contract of Sale
and its Rider. However, the applicable provision at issue is the language of the Addendum. Here, the
applicable language of the Addendum is:

                       2.     Purchaser consents to the immediate release of
                       the Downpayment held by Seller in the amount of
                       $34,444.44.

                       4. Seller and Purchaser agree to set a Time is of the
                       Essence closing date of December
   Case 1-18-42228-jmm          Doc 136     Filed 02/17/21     Entered 02/17/21 17:51:09




Page 2 of 4

                       18, 2017 (“TOE Closing Date”).

                       5. Purchaser agrees to wire to the Seller $169,000.00 in
                       additional Downpayment to Seller by or before October
                       17, 2017.

                       6. Purchaser agrees to pay monthly mortgage interest for
                       the Property in the amount of $ 3,920.00 from execution
                       of this Agreement to Closing Date.

1821 Topping Addendum, annexed hereto as Exhibit “A” for the Court’s convenience.

                 With respect to the Addendum, 1821 Topping believes that the Addendum is not
ambiguous. The terms “release of the Downpayment” and “wire to the Seller…in additional
Downpayment” are clear. The monies in question were given to 1821 Topping in consideration of
setting a new time of the essence closing date. Indeed, the testimony at trial and at depositions makes
this interpretation abundantly clear. Given that Debtor now, despite the testimony at trial believes a
different interpretation is applicable, Debtor implicitly argues that the terms are, in fact, ambiguous.
As such, parol evidence is clearly applicable. “When two parties disagree as to the meaning of a
contractual term, parol evidence may be admitted to extinguish any ambiguity.” In re Chateaugay
Corp., 116 B.R. 887, 903, 1990 WL 102907 (Bankr. S.D.N.Y. 1990); Garza v. Marine Transp. Lines,
Inc., 861 F.2d 23, 26 (2d Cir. 1988) (“[B]oth parties are entitled to present evidence outside the four
corners of the agreement that bears on the meaning and application of the several clauses.”); Blue
Jeans U.S.A. Inc. v. Basciano, 286 A.D.2d 274, 276, 729 N.Y.S.2d 703, 705 (1st Dep’t 2001) (“[W]hen
a contract term is ambiguous, parol evidence may be considered ‘to elucidate the disputed portions of
the parties' agreement’”).

               As 1821 Topping previously advised this Court, the trial and deposition testimony in
this case from Debtor’s then principal, its transactional attorney, and a member of 1821 Topping
clearly show that the down payments were release to 1821 Topping in consideration for entering into
a new time of the essence closing date.

               Debtor now attempts to also argue that it is entitled to violate this Court’ prior order
regarding payment to 1821 Topping of the outstanding default mortgage payments, that it was
obligated to pay 1821 Topping in October, 2020. This argument must fail as Debtor has argued this
exact argument before this Court and has lost. Debtor has not appealed the prior order, and therefore
its time to now reargue this order has long since past. Further, Debtor’s recalcitrance in not paying
this money when it was due is the subject of 1821 Topping’s motion for contempt currently sub judice.

                Following the adversary proceeding trial in this matter, Debtor filed a motion to assume
the contracts, and the five defendants opposed the motion. However, over the defendants’ objection,
   Case 1-18-42228-jmm          Doc 136     Filed 02/17/21     Entered 02/17/21 17:51:09




Page 3 of 4

this Court ordered that the Defendants are permitted to assume the contracts and further ordered that
Debtor was to pay Defendants for mortgage payments owed to the Defendants pursuant to the contract
Addendum entered between Debtor and each of the Defendants. In particular, the September 30, 2020
Order provided in pertinent part:

                       ORDERED, that within 30 days of entry of this Order,
                       the Debtor shall pay to the Defendants 36 months of
                       mortgage payments (October 4, 2017 through October 4,
                       2020) due under the 1988 Morris Addendum ($2,957.50
                       per month) in the amount of $106,470.00 and 36 months
                       of mortgage payments due under the 1821 Topping
                       Addendum ($3,920.00 per month) in the amount of
                       $141,120.00, for a total of $247,590.00 (collectively, the
                       “Mortgage Payments”) and upon making such Mortgage
                       Payments, the Debtor shall be deemed to have cured all
                       defaults under the Contracts within the meaning of 11
                       U.S.C. § 365(b)(1)(A)…

September 30, 2020 Order, annexed hereto as Exhibit B, at pp. 2-3. Despite the clear and unambiguous
language of the September 30, 2020 Order, Debtor has failed to make the required payment to 1821
Topping, and continues to refuse to make the payment.

               It cannot be disputed that Debtor has assumed the Contract. Indeed, Debtor has
confirmed this in two letters to this Court, as well as by making the motion to assume, which was
granted. After assuming the Contract, Debtor failed to consummate the purchase of the property under
the express terms of the Contract of Sale. At issue was alleged violations against the property, and
Debtor’s decision to not take the property subject to those violations. Therefore, pursuant to the terms
of the Contract of Sale, 1821 Topping decided to invoke paragraph 7 of the Rider.

               However, Debtor confuses the fact that the property did not close with the incorrect
assumption that it did not assume the contract. As stated, Debtor not only assumed the Contract, it
reaffirmed not once, but twice in the last few months that it assumed the Contract. Further, the clear
and unambiguous terms of the Order did not make paying the default payment contingent closing on
the property. Indeed, the September 30, 2020 Order did the exact opposite. It made payment of
mortgage payments due after October 4, 2020 due at closing. Payments for the time prior to October
4, 2020 were due, regardless if the property closed, on October 30, 2020. Debtor never moved to
reargue the September 30, 2020 Order, nor did it appeal it. It is not too late for either, and Debtor
should not be permitted to collaterally attack the Order now.
   Case 1-18-42228-jmm          Doc 136     Filed 02/17/21     Entered 02/17/21 17:51:09




Page 4 of 4

                 Accordingly, Topping respectfully requests that this Court (i) order that 1821 Topping
LLC be permitted to retain the down payments, on the grounds that the down payments were released
to 1821 Topping LLC as consideration for the rescheduling of the time of the essence closing date;
and (ii) direct Debtor to pay to 1821 Topping LLC the full amount of the outstanding mortgage default
payments, as previously ordered by this Court, in the amount of $141,120.00, and to direct such other
and further relief as the Court deems just, equitable and proper.

                                             Respectfully submitted,



                                             Brian J. Markowitz
